DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “the puncture-resistant layer being about 30% to about 60% of the total thickness of the multi-layer film.” The original filing, however, discloses “puncture-resistant layer 16 is about 15% to about 40% % of the total thickness multi-layer film 10” (see the specification at [0050]). There does not appear to be support to recite the puncture-resistant layer is up to “about 60%” of the total thickness of the film. (Additionally, this value is confusing: see the rejections under 35 USC 112(b) below.) While examining the application for support of the claimed limitation, the examiner saw that paragraph [0051] discloses the puncture-resistant layer can have a thickness of up to “about 1.5 mils thick” and paragraph 
Claim 3 recites “the skin layer comprises HDPE, [and] the seal layer comprises HDPE”. The original filing, however, discloses “the skin layer includes a first skin sub-layer comprising an LLDPE material and a second skin sub-layer comprising an HDPE material” (specification at [0005]) and “the seal layer includes a first seal layer comprising of an ionomer material and a second seal sub-layer comprising of an HDPE material” (specification at [0006]). That is, the specification discloses the HDPE is in a skin and/or seal sub-layer in combination with another such sub-layer; therefore, there is no support to broadly recite, e.g., “the skin layer comprises HDPE” without the sub-layer requirement.
Claim 8 recites “the skin layer comprises about 85% to about 97% by weight HDPE.” The original filing, however, discloses “The amount of an HDPE material for second skin sub-layer 20 may be selected from the following values: about 85% […] and about 97%” (specification at [0033]). That is, the specification discloses the claimed amount of HDPE is in a skin sub-layer in combination with another such sub-layer; therefore, there is no support to broadly recite, e.g., “the skin layer comprises about 85% to about 97% by weight HDPE” without the sub-layer requirement.
Claim 9 recites “the skin layer further comprises about 3% to about 15% by weight mLLDPE.” The original filing, however, discloses “It is within the scope of the present disclosure to select an amount of an mLLDPE material for second skin sub-layer 20 from the following values: about 15% […] and about 3%” (specification at [0033]). That is, the specification discloses the claimed amount of mLLDPE is in a skin sub-layer in combination with another such sub-layer; therefore, there is no support to broadly recite, e.g., “the skin layer further comprises about 3% to about 15% by weight mLLDPE” without the sub-layer requirement.
Claim 10 recites “the seal layer comprises about 75% to about 95% by weight HDPE.” The original filing, however, discloses “It is within the scope of the present disclosure to select an amount of an HDPE material for second seal sub-layer 28 from the following values: about 70%, about 75%, […] and about 95% by weight of second seal sub-layer 28.” (specification at [0048]). That is, the specification sub-layer in combination with another such sub-layer; therefore, there is no support to broadly recite, e.g., “the seal layer comprises about 75% to about 95% by weight HDPE” without the sub-layer requirement.
Claim 11 recites “the seal layer further comprises about 5% to about 15% by weight of an anhydride-modified LLDPE.” The original filing, however, discloses “In an example, second seal sub-layer 28 further comprises a modified LLDPE material. In an embodiment, the LLDPE is modified to contain an anhydride and may act as an adhesive.” (specification at [0047]) and further discloses “Second seal sub-layer 28 may comprise a percentage by weight of an LLDPE material selected from the following values: about 30% […] and about 5% by weight of second seal sub-layer 28” (specification at [0048]). That is, the specification discloses the claimed amount of anhydride-modified LLDPE is in a seal sub-layer in combination with another such sub-layer; therefore, there is no support to broadly recite, e.g., “the seal layer further comprises about 5% to about 15% by weight of an anhydride-modified LLDPE” without the sub-layer requirement.
Claim 13 recites “the total thickness of the multi-layer film is about 1.6 mils to about 1.8 mils.” Claim 14 recites “the total thickness of the multi-layer film is about 1.6 mils.” The original filing, however, discloses “multi-layer film 10 is about 2.5 mils to about 3.5 mils thick” (specification at [0022]). There does not appear to be support to recite thicknesses outside of this range, including those values presently claimed.
Claim 17 recites “wherein skin layer includes a first skin sub-layer comprising a first ionomer and a second skin sub-layer comprising HDPE.” The original filing, however, discloses “a first seal sub-layer comprising ionomer and a second seal sub-layer comprising HDPE” (see, e.g., the specification at [0006]). The specification does disclose “a first skin sub-layer comprising an LLDPE material and a second skin sub-layer comprising an HDPE material” so there is technically support for the claimed “second skin sub-layer”; however, in view of subsequent claims 18-21 which further limit the ionomer (although confusingly claim 18 does not depend from claim 17, see rejections under 35 USC 112(b) below), the examiner believes Applicant intends for claim 17 to recite “wherein the seal layer includes a first seal sub-layer comprising ionomer and a second seal sub-layer comprising HDPE”. For examination, 


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites thicknesses for each of the layers relative to the total thickness thusly: the skin layer is about 25-35%, the seal layer is about 20-35%, and the puncture-resistant layer is about 30-60%. The scope of the claim is confusing because one cannot achieve the upper value of the range for the puncture-resistant layer (i.e., “about 60%”) because no combination of the skin and seal layers can equal the remaining about 40% (e.g., the minimum sum would be 45% (=25%+20%)). Therefore, the scope of the claim is unclear. Dependent claims are rejected for the same reason.
Claim 18 recites the limitations "the first ionomer" and “the first seal sub-layer” in line 2. There is insufficient antecedent basis for these limitations in the claim. Claim 18 depends from claim 16, which depends from independent claim 2, which do not describe these features. It appears Applicant intended for claim 18 to depend from claim 17, which does recite at least the claimed feature of “a first ionomer”. The examiner notes, however, that claim 17 recites “a first skin sub-layer” not “a first seal sub-layer”. The examiner believes Applicant intends for claim 17 to refer to “a first seal sub-layer comprising ionomer and a second seal sub-layer comprising HDPE” as explained in the rejections under 35 USC 112(a) above. seal sub-layer”.
Claim 21 recites the limitation “the first seal sub-layer” in line 2. There is insufficient antecedent basis for these limitations in the claim. Parent claim 17 recites “a first skin sub-layer” not “a first seal sub-layer”. See the examiner’s interpretation of parent claim 17 above. For purposes of examination, claim 21 is interpreted to further limit the “first seal sub-layer”.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 recites “the skin layer is about 40% of the total thickness of the multi-layer film.” Parent claim 1, however, requires “the skin layer is about 25% to about 35% of a total thickness of the multi-layer film”. Therefore, claim 4 does not further limit the range in the parent claim.



Claim Rejections - 35 USC § 103
Claim(s) 2, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 5,576,038).
Regarding claim 2:
Moore discloses a coextruded film for packaging, including in the form of a pouch wherein a transverse seal is formed across a tube of the film (i.e., by sealing two confronting portions of the interior skin layer) (col 1 ln 3+). The film comprises three layers: a core layer and two skin layers (col 1 ln 18+). The core layer comprises about 60 to 90% of the thickness of the film and each skin layer comprises about 5 to 20% of the thickness (col 1 ln 55+). The film has good puncture resistance (col 1 ln 64+).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The examiner notes that Moore discloses a skin layer thickness up to “about 20 percent” and present claim 2 requires a skin layer thickness that is as low as “about 25%”; therefore, the examiner considers the two ranges to overlap in scope.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative thickness of the layers, including over values within the presently claimed range, to provide the desired properties (puncture resistance, stiffness, sealing strength) for a given end use. 
Regarding claims 13-14:
The total thickness is from about 1 to 10 mils (col 1 ln 58+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the film, including over values within the presently claimed range, to provide the desired properties (puncture resistance, stiffness, sealing strength) for a given end use. 
Regarding claim 16:
Moore discloses an example film having a heat seal strength of 5.7 lbs/inch (col 2 ln 38).


Claim(s) 2 and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambliss et al. (US 2006/0246280).
Regarding claims 2 and 12:
Chambliss discloses a multilayer film comprising a sealable outer layer, at least one heat-resistant layer, and a core layer [0003; 0011]. A bag (pouch) can be formed by folding the film so that the sealable outer layer can seal to itself [0025]. Preferably the film comprises two heat-resistant layers surrounding the core layer [0011]. A five-layered film comprising two core layers is also provided [0010].
The overall film thickness is about 1.5 to 2.0 mils [0011]. The sealable outer layer has a thickness of about 0.255 to 0.300 mils [0013]. The first heat resistant layer has a thickness of about 0.150 to 0.300 mils [0014]. The core layer has a thickness of about 0.615 to 1.00 mils [0015]. The second heat-resistant layer has a thickness of about 0.375 to 0.640 mils [0016]. From these values, relative thicknesses for the layers can be calculated, which are summarized below. To illustrate, the sealable outer layer has a thickness range of about 13% (=0.255/2*100%) to about 20% (=0.300/2.0*100%).
Sealable outer layer: about 13-20%
First heat resistant layer: about 8-20%
Core layer(s): about 41-67%
Second heat resistant layer: about 19-43%
The examiner submits the prior art teaching meets the present claim under multiple interpretations. For example, the sealable outer layer corresponds to the present seal layer, the first heat resistant layer and core layer(s) correspond to the present puncture-resistant layer, and the second heat resistant layer corresponds to the present skin layer. As another example, the sealable outer layer and the first heat resistant layer can together correspond to the present seal layer (i.e., they comprise sub-layers thereof), the core layer(s) correspond to the puncture-resistant layer, and the second heat resistant layer corresponds to the present skin layer. Not all interpretations have been listed. The examiner considers the internal layers of the prior art to be broadly “puncture-resistant” as claimed because the claim sets forth no particular metric and so the films are considered to have at least some puncture resistance, which is encompassed by the claim.
Regarding the claimed relative thicknesses, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative thicknesses of the layers, including over values within the presently claimed ranges, to provide the desired properties (e.g., sealing properties, heat resistance, stiffness, etc.) as desired for a given end use.
Regarding claims 13-14:
As mentioned, the overall film thickness is about 1.5 to 2.0 mils [0011]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thicknesses of the film, including over values within the presently claimed range, to provide the desired properties (e.g., heat resistance, stiffness, etc.) and dimensions as desired for a given end use.
Regarding claims 15-16:
The examiner submits film has a seal strength within the claimed range because Chambliss teaches the use of seal layers as presently claimed (see rejections of claims 17-21 below).
Regarding claims 17-21:
For clarity, note that claim 17 is interpreted to recite “wherein the seal layer includes a first seal sub-layer comprising ionomer and a second seal sub-layer comprising HDPE” as discussed in the rejections under 35 USC 112 above.
For the present claims, the examiner interprets the prior art sealable outer layer and the first heat-resistant layer to correspond to the present first seal sub-layer and second seal sub-layer, respectively. Chambliss teaches the sealable outer layer includes about 66% by weight of an ethylene-methacrylic acid copolymer ionomer having a partial zinc salt, about 30% by weight of an ethylene-methacrylic acid .


Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambliss et al. (US 2006/0246280) in view of Lloyd-George (US 2007/0254119).
Regarding claim 3:
Chambliss discloses a pouch comprising a multilayer film as previously explained. The film can have the structure of: a sealable outer layer, a first heat-resistant layer, a first core layer, a second core layer, and a second heat-resistant layer [0010]. For the present claims, the examiner interprets the prior art sealable outer layer and the first heat-resistant layer to correspond to the present first seal sub-layer and second seal sub-layer, respectively. The first heat-resistant layer comprises HDPE [0014]. Also see examples [0027; 0029]. The second heat-resistant layer (skin layer) also comprises HDPE [0016]. Chambliss teaches the use of LLDPE in the core layers, which correspond to the present first and second puncture-resistant sub-layers [0010; 0015].
Chambliss is silent with regard to the use of polypropylene in one or both core layers.
The polymer, however, was known to be useful in the art. For example, Lloyd-George discloses a multilayer film that can be formed into a pouch [0002; 0026-0031]. The film comprises an inner layer, at least one core layer, and an outer layer [0010-0019]. The core layers comprise a blend of LLDPE and polypropylene to increase the stiffness and strength of the film [0012-0016; 0042; 0084-0087].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add polypropylene as taught by Lloyd-George to one or both of the core layers of Chambliss to improve the stiffness and strength of the film. The resulting layer(s) comprising a blend of LLDPE and polypropylene would then meet the claimed first and second puncture-resistant sub-layers.
Regarding claim 4:
As noted in the rejection of claim 2, the examiner calculated the relative thickness of the second heat resistant layer in Chambliss to be about 19-43%. Before the effective filing date of the claimed 
Regarding claim 5:
As noted in the rejection of claim 2, the examiner calculated the relative thickness of the sealable outer layer in Chambliss to be about 13-20% and that of the first heat resistant layer to be about 8-20%. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative thickness of the core layers, including over values within the presently claimed range, to provide the desired properties (e.g., sealing properties and heat resistance) for a given end use.
Regarding claim 6:
As noted in the rejection of claim 2, the examiner calculated the relative thickness of the core layer(s) in Chambliss to be about 41-67% (see rejection of claim 2). Although the reference teaches the disclosed thicknesses of the core layer(s) are “preferred”, there is no explicit teaching away from lower thicknesses. Furthermore, Lloyd-George teaches relative thicknesses of core layer(s) can vary over wide ranges to provide the desired strength and provides a preferred range covering a relative thickness of 40%, but also does not explicitly teach away from lower thicknesses [0024].
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative thickness of the core layers, including over values within the presently claimed range, to provide the desired properties (e.g., strength and stiffness) for a given end use.


Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambliss et al. (US 2006/0246280) in view of Kaschel (US 6,582,828).
Regarding claims 7-9:
Chambliss discloses a pouch comprising a multilayer film as previously explained. Chambliss teaches the use of a blend of HDPE and LLDPE in the second heat-resistant layer (skin layer) [0016]. An example uses a blend of 89% HDPE and 11% LLDPE [0027; 0029].
Chambliss is silent with regard to the use of metallocene LLDPE (i.e., mLLDPE).
Such polymers were known in the art. For example, Kaschel discloses thermoformable films for packaging (col 1 ln 7+). The films comprise polyolefins, including LLDPE (col 1 ln 27+). The polyolefins can be polymerized using metallocene catalysts, which has the benefit of providing a narrow distribution of the molecular weight compared to other methods (col 2 ln 19+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use mLLDPE as the LLDPE of Chambliss for its known improved narrow distribution of molecular weight.


Claim(s) 2, 7, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd-George (US 2007/0254119).
Regarding claim 2:
Lloyd-George discloses a multilayer film that can be formed into a pouch wherein an inner sealant is confronted with itself [0002; 0026-0031; 0043; 0095; Fig. 1]. The film comprises an inner layer, at least one core layer, and an outer layer [0010-0019]. The relative thickness of the layers (outer:core:inner) can “vary within large limits” and preferably can be 10:80:10 to 30:40:30 depending on the desired film strength, rapidness of sealing, etc. [0024]. The examiner considers the core layer(s) to be broadly “puncture-resistant” as claimed because the claim sets forth no particular metric and so the films are considered to have at least some puncture resistance, which is encompassed by the claim.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative thicknesses of the layers, including over values within the presently claimed ranges, to provide the desired properties (e.g., sealing properties, strength, etc.) as desired for a given end use.
Regarding claim 7:
Lloyd-George teaches the outer layer (skin layer) can be the same as the inner layer, where both layers comprise polyethylene [0011; 0018]. mLLDPE is suitable for use in the layers [Table 1 on p8].
Regarding claim 12:
As mentioned, Lloyd-George discloses the use of at least one core layer [0012; 0082]. Additional layers can also be provided as desired [0023].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the number of layers, including providing a total of five layers, to provide the desired properties (e.g., thickness, strength, adhesion) for a given end use.
Regarding claims 13-14:
The film has a thickness of less than 2.5 mil [0033]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thicknesses of the film, including over values within the presently claimed range, to provide the desired properties (e.g., sealing properties, strength, etc.) and dimensions as desired for a given end use.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787